— In an action (1) for specific performance of a lease agreement containing, inter alia, an option for the purchase of real property, or (2) for money damages arising from defendant’s alleged breach of the option provision of the lease, plaintiff appeals from an order of the Supreme Court, Orange County (Gurahian, J.), dated October 20, 1982, which granted defendant’s motion for summary judgment and dismissed the complaint. Order reversed, with costs, and motion denied. Plaintiff raised triable issues of fact as to whether defendant was prejudiced by plaintiff’s alleged default in exercising his option to purchase the subject property and whether he would suffer a forfeiture as a result of substantial improvements made to the property in reliance on the option. Furthermore, an issue exists as to whether the respective parties acted in good faith, and whether plaintiff’s alleged default was attributable to the conduct of the defendant (see Restoration Realty Corp. vRobero, 58 NY2d 1089; J.N.A. Realty Corp. v Cross Bay Chelsea, 42 NY2d 392). Hence, Special Term erred in granting defendant’s motion for summary judgment. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.